Exhibit 10.1

Writer’s Direct Line

(403) 294-4920

May 31, 2012

BY COURIER

Legend Energy Canada Ltd.

840 -6 Avenue SW, Suite 230

Calgary, AB T2P 3E5

 

ATTENTION:    Mr. Marshall Diamond-Goldberg    President

Dear Sir:

RE:     CREDIT FACILITIES - NATIONAL BANK OF CANADA / LEGEND ENERGY CANADA LTD.

We are pleased to advise that National Bank of Canada has approved the following
amendments to the Credit Facilities for Legend Energy Canada Ltd., subject to
the terms and conditions of the accepted Offering Letter dated August 12, 2011,
which shall remain in full force and effect unless superseded below.

 

BORROWER:    LEGEND ENERGY CANADA LTD. (the “Borrower” or “Loan Party”).
GUARANTOR:    LEGEND OIL AND GAS LTD. (the “Guarantor”)    The Borrower and the
Guarantor are collectively referred to as “Loan Parties”, and each, a “Loan
Party”. LENDER:    NATIONAL BANK OF CANADA (the “Bank”). CREDIT FACILITY A:   
REVOLVING OPERATING DEMAND LOAN (the “Credit Facility A”). MAXIMUM AMOUNT:   
$4,000,000. PURPOSE:    Credit Facility A shall only be used for the Borrower’s
general corporate purposes including capital expenditures. CREDIT FACILITY B:   
MASTERCARD FACILITY (the “Credit Facility B”). MAXIMUM AMOUNT:    $20,000.
CREDIT FACILITY C:    BRIDGE DEMAND LOAN (the “Credit Facility C”). MAXIMUM
AMOUNT:    $1,500,000.



--------------------------------------------------------------------------------

Legend Energy Canada Ltd.

Amending Offering Letter

May 31, 2012

      Page 2

 

   FOR ALL CREDIT FACILITIES INTERPRETATION:    In this Amending Offering
Letter, unless otherwise specifically provided, words importing the singular
will include the plural and vice versa, words importing gender shall include the
masculine, the feminine and the neuter, and “in writing” or “written” includes
printing, typewriting or any electronic means of communication capable of being
visibly reproduced at the point of reception, including by facsimile. SECURITY:
   The following security shall be completed, duly executed, delivered, and
registered, where necessary, to the entire satisfaction of the Bank and its
counsel. All present and future security (the “Security”) and the terms thereof
shall be held by the Bank as continuing security for all present and future
debts, obligations and liabilities (whether direct or indirect, absolute or
contingent) of the Loan Parties to the Bank including without limitation for the
repayment of all loans and advances made hereunder and for other loans and
advances that may be made from time to time in the future whether hereunder or
otherwise. For greater certainty, all Financial Instruments, including without
limitation swaps and forwards, entered into at any time with the Bank (or any of
its subsidiaries or affiliates from time to time) are deemed to be debts,
obligations and liabilities of the Borrower and are secured by the Security on a
pari passu basis and shall rank pari passu with all other indebtedness under the
Credit Facilities. Where applicable, the Security will be in the Bank’s standard
form.    To Be Obtained:   

1.      Accepted Amending Offering Letter dated May 31, 2012.

  

2.      Such other security, documents, and agreements that the Bank or its
legal counsel may reasonably request.

CONDITIONS PRECEDENT:    Prior to any additional advances under the Credit
Facilities, the Borrower shall have provided, executed or satisfied the
following, to the Bank’s satisfaction (collectively with all other conditions
precedent set out in this Amending Offering Letter, the “Conditions Precedent”):
  

1.      All Security shall be duly completed, authorized, executed, delivered by
each Loan Party which is a party thereto, and registered, all to the
satisfaction of the Bank and its counsel.

  

2.      Any other document that may be reasonably requested by the Bank.

   The above conditions are inserted for the sole benefit of the Bank, and may
be waived by the Bank in whole or in part (with or without terms or conditions)
in respect of any particular Advance, provided that any waiver shall not be
binding unless given in writing and shall not derogate from the right of the
Bank to insist on the satisfaction of any condition not expressly waived in
writing or to insist on the satisfaction of any condition waived in writing
which may be requested in the future. CONDITIONS SUBSEQUENT:   

1.      Minimum equity issuance of $1,500,000 by no later than November 30,
2012, from which proceeds will be used to payout and cancel Credit Facility C.



--------------------------------------------------------------------------------

Legend Energy Canada Ltd.

Amending Offering Letter

May 31, 2012

      Page 3

 

     Prior to June 15, 2012, The Borrower shall have provided, executed or
satisfied the following, to the Bank’s satisfaction (collectively with all other
conditions subsequent set out in this Amending Offering Letter, the “Conditions
Subsequent”):     

2.      Unlimited Guarantee of the Borrower from Legend Oil and Gas Ltd.
supported by U.S. Security Agreement, as applicable.

    

3.      Legal Opinion of the Banks counsel.

 

REVIEW:    Without detracting from the demand nature of the Credit Facilities,
the Credit Facilities are subject to periodic review by the Bank in its sole
discretion (each such review is referred to in this Amending Offering Letter as
a “Review”). The next Review is scheduled on or before June 15, 2012, but may be
set at an earlier or later date at the sole discretion of the Bank. EXPIRY DATE:
   This Amending Offering Letter is open for acceptance until May 31, 2012 (as
may be extended from time to time as follows, the “Expiry Date”) at which time
it shall expire unless extended by mutual consent in writing. We reserve the
right to cancel our offer at any time prior to acceptance.

If the foregoing terms and conditions are acceptable, please sign two copies of
this Amending Offering Letter and return one copy to the Bank by the Expiry
Date. This Amending Offering Letter may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and such counterparts together shall constitute one and the same
agreement. The delivery of a facsimile or other electronic copy of an executed
counterpart of this Amending Offering Letter shall he deemed to be valid
execution and delivery of this Amending Offering Letter, but the party
delivering a facsimile or other electronic copy shall deliver an original copy
of this Amending Offering Letter as soon as possible after delivering the
facsimile or other electronic copy.

National Bank of Canada appreciates the opportunity of providing this Amending
Offering Letter to Legend Energy Canada Ltd. We look forward to our continuing
and mutually beneficial relationship.

Yours truly,

NATIONAL BANK OF CANADA

 

/s/ Robert K. Chorley    /s/ David K. Forsyth Robert K. Chorley    David K.
Forsyth Director    Managing Director Energy Group    Energy Group

 

AGREED AND ACCEPTED this 31st day of May, 2012. LEGEND ENERGY CANADA LTD. Per:  

/s/ Marshall Diamond-Goldberg

Per:   President and CEO LEGEND OIL AND GAS LTD., as Guarantor Per:  

/s/ Marshall Diamond-Goldberg

Per:   President and CEO